DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 9-11, filed 08/19/2022, with respect to Claims 1 and 22 have been fully considered and are persuasive. The rejection of Claims 1 and 22 has been withdrawn in view of the Claims’ amendment. 
 
Election/Restrictions
Claims 1 and 22 are allowable. The restriction requirement of group I, II, and Species I-V, as set forth in the Office action mailed on 02/17/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of distinct invention and species is withdrawn. Claim 12, directed to non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 and 22-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a first peripheral portion and a second peripheral portion that delimit the sealed main cavity; and an intermediate portion that is interposed between the first and the second peripheral portions, that laterally delimits the main cavity, and that has a stiffness lower than a stiffness of the first peripheral portion and lower than a stiffness of the second peripheral portion, as disclosed in Claims 1 and 12; or a first layer having a first Young’s modulus and a first surface; a second layer having a second Young’s modulus and a second surface facing towards the first surface; a third layer interposed between the first surface of the first layer and the second surface of the second layer, the third layer having a third Young’s modulus less than the first and second Young’s moduli; and a fourth layer interposed between the second layer and the first layer, as disclosed in Claim 22.
In the instant case, Besling (US 2013/0036827) discloses a MEM-base pressure sensor with a sealed cavity and multi-layered membrane to control its rigidity, and hence the overall sensor sensitivity.
Furthermore, Silverbrook et al. (US 6,968,744) disclose a pressure sensor for harsh environments such as vehicle tires, with a top cover 60 provides much greater structural rigidity while protecting the membrane and roof guard layers 54 from damaging contact during installation, formed from a chamber partially defined by a flexible membrane, the chamber containing a fluid at a reference pressure. In use, the flexible membrane deflects due to pressure differentials between the reference pressure and the fluid pressure, the membrane being at least partially formed from conductive material. A conductive layer is deposited within the chamber spaced from the flexible membrane such that they form opposing electrodes of a capacitor. Associated circuitry is also deposited for converting the deflection of the flexible membrane into an output signal indicative of the fluid pressure. The conductive layer is less than 50 microns from the membrane in its undeflected state because capacitive sensors with closely spaced electrodes can have small surface area electrodes while maintaining enough capacitance for the required operating range. Furthermore, small electrodes reduce the power consumption of the sensor which in turn reduces the battery size needed for the operational life of the sensor. 
Finally, Chavan et al. (US 6,713,828) disclose  semiconductor device comprises a substrate, a first semiconductor region including a recessed area defining a first cavity   between the substrate and the first semiconductor region, an electrical transducer   positioned within the first cavity, a second semiconductor region including a recessed area defining a second cavity between the substrate and the second semiconductor region, an electrical circuit positioned within the second cavity, and at least one electrode connecting the electrical transducer and the electrical device. The semiconductor device includes a first external electrode and a second external electrode formed on the substrate and a sealing layer extending around the perimeter of the cavities and sealing the semiconductor regions to the substrate. The sealing layer includes a first electrical connection region and a second electrical connection region that are electrically isolated from each other. The first connection region electrically connects a first internal electrode to the first external electrode and the second connection region electrically connects a second internal electrode to the second external electrode through the sealing layer.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898